Appeal from a judgment of the County Court of Columbia County (Leaman, J.), rendered March 1, 2002, convicting defendant upon his plea of guilty of the crime of robbery in the second degree.
Defendant pleaded guilty to the crime of robbery in the second degree. Notwithstanding the joint recommendation of the prosecutor and defense counsel that defendant be granted youthful offender status and sentenced to five years’ probation, County Court sentenced defendant as a youthful offender to a prison term of 1 to 3 years. Defendant appeals, asserting that the sentence imposed was harsh or excessive. The record establishes that the court, having informed defendant that it was not bound by the sentencing recommendation, considered all relevant factors including his abusive upbringing, his *754extensive juvenile history in Family Court, his previous inability to abide by the terms of probation imposed in Family Court and the seriousness of the crime involved. We, accordingly, find no abuse of discretion on the part of County Court and reject defendant’s assertion that the sentence imposed was harsh or excessive (see People v Smith, 288 AD2d 693, lv denied 97 NY2d 761; People v Hope, 274 AD2d 673, lv denied 95 NY2d 890).
Cardona, P.J., Peters, Spain, Lahtinen and Kane, JJ., concur. Ordered that the judgment is affirmed.